Brown, J.
(concurring). Although I am in substantial agreement with the result reached in this case, two cautionary remarks seem to be warranted. On the question of the valuation of Adam’s business interests, I am obliged to admit to being troubled by the specter of trial judges (perhaps regularly and without in-depth analysis) simply averaging the assessments of value proffered by opposing experts.1 While I agree that a value reached upon averaging has some evidentiary foundation, cf. Moriarty v. Stone, 41 Mass. App. Ct. 151, 155 n.3 (1996), and that a judge generally should have discretion to average conflicting assessments of value, the methodology employed here should not, in my view, be considered a preferred one.
I also find it necessary to comment on an additional aspect of the decision. Although a judge must take care to cause marital assets to be distributed equitably, see Williams v. Massa, 431 Mass. 619, 626 (2000), our opinion should not be read as an endorsement of substantially unequal property distribution in marriages of long term. Rather, each case must be decided on its particular facts as reflected in the factors specified in G. L. c. 208, § 34.

For an excellent discussion of valuation, see Fechtor v. Fechtor, 26 Mass. App. Ct. 859, 862-867 (1989).